DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 5/24/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first region" in line 2-3 and “the second region” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al. (Us 2018/0031127).
  	Regarding claim 1, Takezawa et al. discloses a wire for a piston ring 1 Fig. 9, the wire forming a material of the piston ring to be mounted in a ring groove of a piston in an internal combustion engine, the wire comprising: a first side surface 14 forming an outer circumferential surface in the piston ring, a second side surface 13 forming an inner circumferential surface in the piston ring, a third side surface 12 connecting the first side surface and the second side surface and forming a surface facing an inner wall of the ring groove on a combustion chamber side in the piston ring, and a fourth side surface 11 connecting the first side surface and the second side surface and forming a surface facing an inner wall of the ring groove on a crank chamber side in the piston ring, wherein the first side surface comprises a tapered surface (at 14) inclined to increase a width toward a first direction that is a direction from a side of the third side surface toward a side of the fourth side surface in a cross section orthogonal to an extending direction of the wire, and a protruding surface 20 connecting the tapered surface and a predetermined surface 11 located on the first direction side of the tapered surface and protruding on a side of a second direction that is a direction from the second side surface toward the first side surface, the protruding surface is divided, by a first virtual surface (200a of Annotated Fig. 9, below) extending from the tapered surface to the first direction side, into a first part connected to the tapered surface and protruding to the second direction side of the first virtual surface, and a second part connecting the first part and the predetermined surface and located on an opposite side of the second direction of the first virtual surface, the first part includes a top 20a located on a most second direction side in the first side surface and is formed in a protruding shape on the second direction side, and a second virtual surface (300a of Annotated Fig. 9) extending from the predetermined surface intersects the first virtual surface and the protruding surface is capable of a corner portion being formed by crushing the first portion when wire is coiled, but fails to explicitly disclose that the configuration provides the intersect at a position on the first direction side of the top of the first part.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the piston surface to provide for the appropriate of material for wear and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

    PNG
    media_image1.png
    809
    759
    media_image1.png
    Greyscale

 	Regarding claim 2, Takezawa et al. as modified discloses wherein the first part includes the top 20a located on the most second direction side in the first side surface 14 and is formed to be curved in a protruding shape on the second direction side.
 	Regarding claim 3, Takezawa et al. as modified discloses the invention as claimed above but fails to explicitly disclose an area of a first region that is a region surrounded by the first part and the first virtual surface is smaller than or equal to an area of the second region that is a region surrounded by the second part, the first virtual surface and the second virtual surface.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the piston surface to provide for the appropriate level of size based on the amount of contact desired by the piston ring surfaces and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Allowable Subject Matter
Claims 4-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In view of a review of the prior art by the Examiner; the prior art of record neither teaches nor suggests all of the claimed subject matter of claims 4-6, including where a first side surface includes an inclined surface connecting a protruding surface and a fourth side surface and being inclined to decrease a width towards a first direction in cross section orthogonal to the extending direction of the wire.  There is no motivation to modify the prior art references, absent the applicant’s own disclosure, in the manner required by the claims.

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. Applicant argues that the Takezawa reference does not disclose each and every element of the claims, and provides no guidance or motivation that would have led a person of ordinary skill in the art.  This is not persuasive since the Takezawa reference substantially discloses all the limitations of the claim including a piston ring having a first side surface 14 forming an outer circumferential surface in the piston ring, a second side surface 13 forming an inner circumferential surface in the piston ring, a third side surface 12 connecting the first side surface and the second side surface and forming a surface facing an inner wall of the ring groove on a combustion chamber side in the piston ring, and a fourth side surface 11 connecting the first side surface and the second side surface and forming a surface facing an inner wall of the ring groove on a crank chamber side in the piston ring.  The first side includes a tapered surface (at 14) inclined to increase a width toward a first direction that is a direction from a side of the third side surface toward a side of the fourth side surface in a cross section orthogonal to an extending direction of the wire, and a protruding surface 20 connecting the tapered surface and a predetermined surface 11 located on the first direction side of the tapered surface and protruding on a side of a second direction that is a direction from the second side surface toward the first side surface.  The Takezawa reference would be capable of the claimed configuration after being subjected to the claimed process (i.e. crushing) and since product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited step(s) (i.e. crushing) imply the reference provided discloses the piston ring structure.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675